Citation Nr: 0702505	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder, including as secondary to an undiagnosed 
illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder manifested by fatigue, including as secondary to an 
undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
generalized "joint pain," including as secondary to an 
undiagnosed illness.

4.  Entitlement to service connection for a bilateral knee 
disorder, claimed as the aggravation of a pre-existing 
disorder (Osgood Schlatter' s disease).

5.  Entitlement to service connection for a back disorder, to 
include as secondary to right and left knee disorders.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to right and 
left knee disorders.

7.  Entitlement to service connection for disorders of the 
joints of the right and left ankles, to include as secondary 
to right and left knee disorders.

8.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to right and left knee 
disorders.

9.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TDIU).

10.  Entitlement to permanent total disability status for 
non-service-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1980 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1993 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the above claims. 

The veteran's testimony was obtained both at a hearing at the 
RO in November 2004 and at a video conference hearing before 
a Veterans' Law Judge in August 2005. Transcripts of both 
hearings have been associated with his claims file.

This matter was previously before the Board in February 2006, 
wherein it was remanded for additional development.  It is 
now returned to the Board for appellate review.

The issue of entitlement to permanent total disability status 
for non-service-connected pension benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a headache 
disorder, a disability manifested by fatigue, and generalized 
"joint pain," all to include as secondary to an undiagnosed 
illness, was denied by the RO in rating decisions dated in 
December 1993, February 1995, and October 1997, and the 
veteran did not appeal.

2.  Evidence submitted since the October 1997 RO decision 
which denied service connection for a headache disorder, a 
disability manifested by fatigue, and generalized "joint 
pain," all to include as secondary to an undiagnosed illness, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

3.  A bilateral knee disorder was not incurred in, or 
aggravated by, service.

4.  A back disorder was not incurred in, or aggravated by, 
service, nor is it secondary to a service-connected 
disability.

5.  An acquired psychiatric disorder was not incurred in, or 
aggravated by, service, nor is it secondary to a service-
connected disability.

6.  A bilateral ankle disorder was not incurred in, or 
aggravated by, service, nor is it secondary to a service-
connected disability.

7.  A left shoulder disorder was not incurred in, or 
aggravated by, service, nor is it secondary to a service-
connected disability.

8.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of service-
connected disability.


CONCLUSIONS OF LAW

1.  The unappealed October 1997 RO decision denying service 
connection for a headache disorder, a disability manifested 
by fatigue, and generalized "joint pain," all to include as 
secondary to an undiagnosed illness is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 
20.1103 (2006).

2.  Subsequent to the October 1997 RO decision that denied 
entitlement to service connection for a headache disorder, a 
disability manifested by fatigue, and generalized "joint 
pain," all to include as secondary to an undiagnosed illness, 
new and material evidence sufficient to reopen the claim was 
not received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).

3.  The criteria for the establishment of service connection 
for a bilateral knee  disorder are not met. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

4.  The criteria for the establishment of service connection 
for a low back disorder are not met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).

5.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder are not met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

6.  The criteria for the establishment of service connection 
for a bilateral ankle disorder are not met. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

7.  The criteria for the establishment of service connection 
for a left shoulder  disorder are not met. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

8.  The criteria for a TDIU are not met. 38 U.S.C.A §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him  whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in May 2003, June 2003, September 2003, 
and March 2006.  The veteran was told of what was required to 
substantiate his claim for reopening a previously denied 
claims and for entitlement to service connection, and of his 
and VA's respective duties, i.e., that VA would attempt to 
get any additional records that he identified as being 
helpful to his claim.  The letters provided the veteran with 
notice of what evidence and information was necessary to 
reopen his previously denied claims and to establish 
entitlement to the underlying claims for the benefits sought 
on appeal.  Kent v. Nicholson, 20 Vet App 1 (2006).  He was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  The RO stated 
that it was giving him the opportunity to submit additional 
evidence or request assistance prior to making a decision.

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  The content of 
the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Since the veteran's claims to reopen previously denied claims 
and for service connection were denied by the RO and are also 
being denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to that issue.  See the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006). The 
veteran's relevant VA medical treatment records have been 
obtained, as discussed below. There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  The veteran was afforded VA examinations 
in June 1993, November 1993, July 2003, February 2005, and 
March 2005.  With regard to the previously denied claims, an 
additional medical opinion is not required because the 
veteran has not submitted any new and material evidence that 
is sufficient to reopen the claims, and the duty to assist in 
the development of the claim is not therefore triggered.  See 
38 U.S.C.A § 5103A(f) (Providing that nothing as to VA's duty 
to assist shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection - New and Material Evidence

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis and psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Compensation may also be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2) (5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  When determining whether a 
qualifying chronic disability became manifest to a degree of 
10 percent or more, the Board must explain its selection of 
analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. 
App. 470, 472 (2006).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001). Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in September 2002, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).



Headaches

In a decision dated in December 1993, the RO denied the 
veteran's claim of entitlement to service connection for 
headaches.  At the time of this decision, the medical 
evidence of record included the veteran's enlistment report 
of medical history dated in March 1980 which showed that the 
veteran provided a history of frequent or severe headaches.  
The examiner had clarified this history as bifrontal 
headaches, three times per week, which were never disabling. 
The veteran's service medical records were entirely negative 
for reported treatment in service for headaches.  

A VA Gulf War examination report dated in April 1993, showed 
that the veteran had reported having headaches prior to 
serving in the Persian Gulf, but that the headaches had 
increased in frequency and severity.  Neurological 
examination was unremarkable.  No chronic headache disorder 
was found or diagnosed.

In its decision, the RO determined that in the absence of a 
current disability manifested by headaches, along with the 
absence of headaches during service, service connection was 
not warranted.  The veteran was notified of this decision and 
of his appellate rights by letter dated in January 31, 1994.  
He did not appeal this decision, thus the denial became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In February 1995, the RO reconsidered the veteran's claim as 
a result of the enactment of the Veterans' Benefits 
Improvements Act of 1994.  The claim was denied as there was 
no evidence that headaches either arose in service or were 
manifested to a compensable degree within two years of the 
last date of service in the Persian Gulf theater of 
operations.  The veteran was notified of this decision and of 
his appellate rights by letter dated March 2, 1995.  He did 
not appeal this decision, thus the denial became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In October 1997, the RO again reconsidered the veteran's 
claim as a result of newly enacted legislation with regard to 
veterans of the Persian Gulf War, granting entitlement to 
service connection for chronic disability resulting from an 
undiagnosed illness.  The claim was denied as there was no 
evidence that headaches either arose in service or were 
manifested to a compensable degree within one year following 
separation from service.  There was also no evidence of a 
pre-existing headache disorder being aggravated in service.  
The veteran was notified of this decision and of his 
appellate rights by letter dated October 6, 1997.  He did not 
appeal this decision, thus the denial became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequent to the October 1997 RO decision, in November 2004, 
the veteran testified at a personal hearing at the RO.  He 
also testified at the August 2005 video conference hearing.  
On both occasions, he testified that he had reported 
headaches which first began in March 1980, and had continued 
since that time.  He added that during the Persian Gulf War, 
he had been stationed on a ship four miles off the coast of 
Kuwait and had been exposed to burning oil fields and rigs.  
He noted that his headaches would occur approximately twice 
per month.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for headaches.  To the extent that the veteran is 
presently reiterating that he has had headaches since his 
military service, such testimony is not new.  Further, 
although the veteran may imply that his headaches are due to 
toxic exposure, he is not competent to make such an 
assertion.  

Although the appellant maintains that the disorder was 
incurred in service, his theory regarding this linkage is not 
competent evidence.  It is well-established that  laypersons, 
such as the appellant, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board has presumed the veteran's testimony to be credible 
for the purpose of determining whether new and material 
evidence has been submitted.  However, when viewed in 
conjunction with the evidence of record at the time of the 
prior final decision, it is repetitive of previous statements 
made which were previously considered by VA, and are 
therefore not new.  As noted above, there is no evidence that 
the veteran possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Espiritu, supra.  

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate the claim.  
The recently submitted evidence is either merely cumulative 
of previously submitted evidence or not bearing on the 
question of a nexus between headaches and service; the 
evidence submitted since the Board's last denial of the claim 
does not raise a reasonable possibility of substantiating the 
claim.

Accordingly, the Board finds that the evidence received 
subsequent to the October 1997 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for headaches, to include 
as secondary to an undiagnosed illness.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  


Fatigue

In the December 1993 RO decision, the veteran's claim of 
entitlement to service connection for a disorder manifested 
by fatigue, including as secondary to an undiagnosed illness 
was denied.  At the time of this decision, the medical 
evidence of record included his service medical records which 
showed that during hospitalization in August 1991 for a 
psychiatric evaluation, he reported being "worn out 
mentally" after his return from the Gulf.  He described a 
decreased amount of energy, to include other symptoms.  
Adjustment disorder with depressed mood was diagnosed.  
Service records contained no further reference to complaints 
of fatigue.

The April 1993 VA Gulf War examination report showed that the 
veteran had reported experiencing fatigue while in the 
service. He indicated that exercise helped his fatigue-
related complaints.  Clinical evaluation, to include 
laboratory testing, was unremarkable.  No chronic disorder 
was found or diagnosed. 


In its decision, the RO determined that the available service 
records were negative for any chronic fatigue condition; that 
the service medical records showed only one complaint of 
fatigue during service, associated with an adjustment 
disorder; and that there had been no evidence presented to 
establish continuity of symptoms or treatment for fatigue 
following separation from service.  The RO also indicated 
that the evidence did not establish that the veteran's 
reported fatigue was due to an underlying presumptive 
condition which became manifested to a compensable degree 
within one year following separation from service.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated in January 31, 1994.  He did not 
appeal this decision, thus the denial became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In its February 1995 reconsideration, the RO again denied the 
veteran's claim as there was no evidence that fatigue either 
arose in service or was manifested to a compensable degree 
within two years of the last date of service in the Persian 
Gulf theater of operations.  The veteran was notified of this 
decision and of his appellate rights by letter dated March 2, 
1995.  He did not appeal this decision, thus the denial 
became final.  38 U.S.C.A. §  7105; 38 C.F.R. § 20.1103.

In the October 1997 reconsideration, the denied the veteran's 
claim as there was no evidence that a disability manifested 
by fatigue either arose in service or was manifested to a 
compensable degree within one year following separation from 
service.  The veteran was notified of this decision and of 
his appellate rights by letter dated October 6, 1997.  He did 
not appeal this decision, thus the denial became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequent to the October 1997 RO decision, there is no 
evidence of record with regard to a disability manifested by 
fatigue.  As such, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a disability manifested 
by fatigue.  There is no new evidence that was not previously 
of record and which by itself or when considered with 
previous evidence of record, relates to the fact that he has 
current fatigue manifested as a result of his period of 
active service.

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate the claim 
- he has merely reiterated previously considered and rejected 
contentions.  In the context of analyzing a petition to 
reopen a previously denied claim, reiteration of a previously 
rejected factual account is not "new" evidence.  Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993).

The recently submitted evidence is either merely cumulative 
of previously submitted evidence or not bearing on the 
question of a nexus between fatigue and service; the evidence 
submitted since the Board's last denial of the claim does not 
raise a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to the October 1997 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a disability manifested 
by fatigue, to include as secondary to an undiagnosed 
illness.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


Generalized Joint Pain

In the December 1993 RO decision, the veteran's claim of 
entitlement to service connection for a generalized joint 
pain, including as secondary to an undiagnosed illness was 
denied.  At the time of this decision, the medical evidence 
of record included his service medical records which showed 
the March 1980 enlistment report of medical history 
demonstrating that the veteran reported a history of swollen 
or painful joints, cramps in the legs, and "trick" or 
locked knee.  The examiner had clarified this history as 
occasional right elbow pain, no swelling, not disabling.  Leg 
cramps were noted to be minor.  Knee complaints were reported 
to be due to a history of Osgood Schlatter's disease as a 
child, with no swelling or locking.

A service medical record dated in October 1985 showed for 
reported right ankle pain, diagnosed as a sprain.  The 
records showed two episodes of treatment for of the knees 
found to be associated with Osgood Schlatter's disease.  The 
available records contained no other records concerning any 
joint related complaints and were negative for finding or 
diagnosis of any generalized joint pain condition.

The April 1993 VA Gulf War examination report showed that the 
veteran reported  multiple joint pain primarily involving the 
bilateral shoulders and bilateral knees. He described a 
history of multiple wrist, ankle, and knee sprains, all 
attributable to playing basketball over the years.  The 
record also noted calcium buildup in the knees due to Osgood 
Schlatter's disease.  He added that he had not sought 
treatment by a physician for this reported joint pain.  No 
chronic joint disease was found or diagnosed.

In its decision, the RO determined that the service medical 
records contained no findings of a generalized joint 
disorder, and the cited evidence did not establish that 
arthritis of any joint had become manifest to a compensable 
degree within one year following discharge from service.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated in January 31, 1994.  He did not 
appeal this decision, thus the denial became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In its February 1995 reconsideration, the RO denied the 
veteran's claim as there was no evidence that a generalized 
joint disorder either arose in service or was manifested to a 
compensable degree within two years of the last date of 
service in the Persian Gulf theater of operations.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated March 2, 1995.  He did not appeal this 
decision, thus the denial became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In the October 1997 reconsideration, the denied the veteran's 
claim as there was no evidence that a generalized joint 
disorder either arose in service or was manifested to a 
compensable degree within one year following separation from 
service.  The veteran was notified of this decision and of 
his appellate rights by letter dated October 6, 1997.  He did 
not appeal this decision, thus the denial became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.


Subsequent to the October 1997 RO decision, VA and private 
medical treatment records contain no findings of a 
generalized joint disorder.  

Private outpatient treatment records from Louisville Hospital 
dated in December 1999 show that he was treated for a gunshot 
wound to the left knee pursuant to a robbery attempt.

Private treatment records show treatment for ongoing knee and 
back complaints beginning in approximately 2002.  VA 
treatment records also show ongoing complaints involving the 
bilateral knees and back, with knee complaints first shown in 
October 2000, and back complaints first shown in 2003.  
Treatment record dated in October  2000 show that the veteran 
provided a two month history of pain in the right elbow and 
left shoulder.   The diagnosis was right elbow and left 
shoulder pain. 

VA outpatient treatment records dated in March 2003 show 
reported pain between the shoulder blades.  X-rays of the 
thoracic spine were normal.  Outpatient treatment records 
dated in November 2003 show reported bilateral ankle swelling 
after heavy weight training.  X-rays of the ankles taken in 
December 2004 were within normal limits.  There was no 
evidence of reports of treatment for a generalized joint 
disorder.

During the veteran's November 2004 and August 2005 hearings, 
he reported a generalized joint disorder involving the 
ankles, knees, and hip and groin area which had been present 
since service.  He added that he had received no specific 
treatment for these symptoms.

Records received from the Social Security Administration in 
April 2006 show that the veteran was determined to be 
disabled in November 2001 as a result of osteoarthritis and 
disorders of the spine.  A notation dated in January 2003 
showed that he had a high school education and was able to 
perform medium level work with restrictions.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a generalized joint disorder.  The new 
evidence consisting of the veteran's testimony, although not 
previously of record, does not by itself or when considered 
with previous evidence of record, relate to the fact that he 
has generalized joint disorder is manifested as a result of 
his period of active service.

As for the additional evidence which consists of treatments 
records for various reports of joint pain, the Court has held 
that additional evidence, which consists of records of post-
service treatment that do not indicate that a condition is 
service-connected, is not new and material.  Cox v. Brown, 5 
Vet. App. 95, 99 (1993).  See also Morton v. Principi, 3 
Vet. App. 508, 509 (1992) (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service). 

The Board has also presumed the veteran's testimony to be 
credible for the purpose of determining whether new and 
material evidence has been submitted.  However, when viewed 
in conjunction with the evidence of record at the time of the 
prior final decision, it is repetitive of previous statements 
made which were previously considered by VA, and are 
therefore not new.  Moreover, there is no evidence that the 
veteran possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu, 2 Vet. App. at 494-5.

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate the claim.  
The recently submitted evidence is either merely cumulative 
of previously submitted evidence or not bearing on the 
question of a nexus between headaches and service; the 
evidence submitted since the Board's last denial of the claim 
does not raise a reasonable possibility of substantiating the 
claim.

Accordingly, the Board finds that the evidence received 
subsequent to the October 1997 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a generalized joint 
disorder, to include as secondary to an undiagnosed illness.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


Bilateral Knee Disorders

The veteran seeks service connection for a bilateral knee 
disorder.  He specifically 
asserts that the residuals of a pre-existing bilateral knee 
disorder, described as Osgood Schlatter's disease, was 
aggravated during his period of active service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b).   A veteran who served during a period of war, as 
the appellant here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability of which the veteran later complains.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  Of particular relevance in this matter, 
the regulation provides that a "[h]istory of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id. 
 The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 relative to claims for 
service-connected disability.  

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" pre-existing condition.  38 U.S.C. § 
1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. 
§ 3.322.

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case 38 U.S.C.A. § 1153 applies 
and the burden falls on the veteran to establish aggravation. 
 See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 
 If the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service. 
 If VA met this burden, however, it then had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre- existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government. 
 See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

As a preliminary matter, the veteran's service personnel 
records reveal that he has been decorated with a combat 
action ribbon.  As such, the Board notes the applicability of 
38 U.S.C.A § 1154(b), which holds that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary; see 38 C.F.R. § 
3.304(d).

The record does not indicate that the veteran entered active 
duty in May 1980 with a pre-existing bilateral knee disorder.  
Instead, the clinical evidence, specifically generated with a 
view towards ascertaining the veteran's medical suitability 
for such training and therefore akin to that which is 
generally accorded a high degree of probative value in the 
law, indicated that he had a history of Osgood Schlatter's 
disease when younger, with no recent symptoms.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision). 

 Service medical records dated in February 1982 reveal that 
the veteran reported knee pain.  The treatment record 
reflects that you had been seen in the emergency room two 
weeks earlier complaining of right knee pain.  The diagnosis 
was right knee pain, questionably due to old Osgood 
Schlatter's disease, resolving.  

A service medical record dated in January 1984 shows that the 
veteran reported left knee pain.  The diagnosis was Osgood 
Schlatter's pain.

Reports of medical history dated in March 1984 and June 1990 
show that the veteran specifically denied any symptoms 
associated with the knees.  These records note a history of 
Osgood Schlatter's disease in childhood.

Subsequent to service, a private hospital treatment record 
from the Louisville Hospital dated in December 1999 shows 
that he was treated for a gunshot wound to the left knee 
pursuant to an attempted robbery.

VA treatment outpatient treatment records dated in October 
2000 show that the veteran provided a 16 year history of 
bilateral knee pain, left greater than right.  He also gave a 
history of Osgood Schlatter's disease, as well as a gunshot 
wound to the left knee in 1999, with no surgery required.  
The diagnosis was bilateral knee pain.

A VA medical record dated in September 2002 shows that the 
veteran provided a three month history of bilateral knee 
pain, instability, and swelling, left greater than right.  
The diagnosis was bilateral strain in the meniscus tendons.

A VA medical record dated in October 2002 shows that the 
veteran provided a 20 year history of bilateral knee pain.  
Physical examination was within normal limits with no pain 
with palpation, edema, erythema, effusion or instability. 
Positive crepitus was noted. 

A VA orthopedic consultation report dated in October 2002 
shows that the veteran reported bilateral knee pain which 
interfered with all activities.  The diagnosis was left 
chondromalacia and left medial versus lateral meniscus tear.  
A VA medical records dated from December 2002 to January 2003 
show that the veteran reported knee pain since service.  He 
denied any recent trauma or injury.  He also reported that 
since age 13 he had been having knee problems and pain, worse 
since service.  A magnetic resonance imaging (MRI) study 
dated in December 2002 showed possible myxoid change in the 
left meniscus.  The diagnosis was chondromalacia patella and 
pre-patellar soft tissue. 

A VA medical record dated in May 2003 shows that the veteran 
reported continued left knee pain after completing physical 
and aquatic therapy.  He was referred for arthroscopic 
surgery, which was successfully performed in June 2003, 
involving lateral meniscectomy and chondroplasty.  VA 
treatment records dated from July 2003 to August 2003 show 
reported a 25 year history of knee pain, which had  
increasing right knee pain. The diagnosis was left medial 
tear of the left knee.  An MRI study revealed a tear, and he 
underwent a right lateral meniscectomy and chondroplasty with 
microfracture of the right knee.

A subsequent private medical record from R. G. Shea, M.D., 
dated in October 2003 shows that the veteran reported pain in 
the knees.  Dr. Shea opined that the knee disorder was a 
condition which was aggravated by his military service. 

A private medical record from Dr. Shea dated in November 2003 
shows that the veteran reported a 20 year history of pain and 
discomfort in the knees.  The diagnosis was chondromalacia 
patella of the knees and Osgood Schlatter disease of both 
knees which he deemed to be service connected.

Private medical treatment records from W. E. Moss, M.D., 
dated from July 2004 to November 2004 show continued 
treatment for symptoms associated with the knees.  The 
veteran underwent left knee surgery, including arthroscopy, 
lateral meniscectomy, and debridement.

During the veteran's November 2004 and August 2005 hearings, 
he reported that he had been diagnosed with Osgood 
Schlatter's disease at age 13 and treated with casting.  He 
described increased knee symptoms during service and post-
service X-rays which revealed degenerative changes.  He added 
that his did not experience any trauma or injury during 
service, but that the rigors associated with service 
aggravated his pre-existing Osgood Schlatter's disease.

In due course of development of the claim pursuant to the 
duty to assist, the appellant was accorded a VA medical 
examination.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")

A VA examination report dated in February 2005 shows that the 
veteran reported no injuries to the knees in service, but 
alleged that his current bilateral knee condition was the 
result of general wear and tear of military duty.  The 
examiner reviewed the veteran's entire claims file and noted 
that his had reported bilateral knee pain during service, but 
that X-rays were normal.  He had been treated with anti-
inflammatory medication, but had no injuries to the knees.  
He was discharged without complaints of knee pain. The 
examiner further observed that the veteran  did not seek care 
for his knees until being treated by a Dr. Shea in 1990.  The 
examiner opined that there was no evidence of aggravation.  
He stated that  Osgood Schlatter was a generally self-limited 
disease and that the veteran had shown no significant 
evidence on X-ray of having residuals of Osgood Schlatter.  

The examiner concluded that it was more likely that the 
veteran's disorder was general osteoarthritis of wear and 
tear and appeared of a moderate nature.  The examiner also 
noted that he reviewed Dr. Shea's statements and that his 
opinion had no medical records to review at the time of his 
opinion.

Records from the Social Security Administration received by 
the RO in April 2006 show that the veteran was determined to 
be disabled as of November 2001 due to osteoarthritis and 
disorders of the spine.

In light of the foregoing, the Board finds that the evidence 
establishes that although the veteran entered service with a 
notation of a history of childhood Osgood Schlatter's 
disease, his March 1980 entrance examination report 
established that such findings were indicative of a medical 
history, and the veteran did not have a bilateral knee 
disability at the time he entered active military duty.  38 
C.F.R. § 3.304(b) (2006) (A history of pre-service existence 
of conditions recorded at the time of examination does not 
constitute a notation of such conditions.).  The claimant is 
presumed to have entered service in sound condition. 38 
U.S.C.A. § 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  

Having found that the veteran was in sound physical condition 
at the time he entered service, the Board's inquiry must then 
ascertain whether the veteran incurred such a disorder as a 
result of any incident of such military service.  The 
preponderance of the competent medical evidence does not 
support such a finding.  

The veteran's service medical records are negative for a 
diagnosis of any injury to his knees during his period of 
active service, and the veteran himself has indicated that he 
had not sustained trauma or an injury to his knees during his 
period of active service.

Although there is evidence of reported knee pain early in the 
veteran's period of active service, his reports of medical 
history dated in March 1984 and June 1990 show that the 
veteran specifically denied any symptoms associated with the 
knees.

The preponderance of the competent medical evidence instead 
indicates that first post-service report of treatment 
associated with the knees was pursuant to a gunshot wound in 
1999 (i.e., over seven years after his release from service).  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The absence of evidence of the claimed disability in the 
service medical records or of persistent symptoms of the 
claimed disability between separation from service and 1999 
constitutes negative evidence tending to disprove the 
assertion that the veteran was disabled from any disease or 
injury during his service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).

The Board concludes that the weight of the "negative" 
evidence, principally the veteran's own statements, the 
competent medical evidence of record demonstrating that did 
not have a diagnosed knee disability in service, and that he 
had no further evidence of a knee disorder until 1999, many 
years after service, exceeds that of the "positive" evidence 
of record, which basically amounts to the veteran's 
contentions. 

The Board has considered the opinions of Dr. Shea that the 
veteran has a bilateral knee disability that is connected to 
service.  However, this opinion appears to be based upon a 
history as provided by the veteran.  It does not appear that 
Dr. Shea reviewed the veteran's claims file in conjunction 
with formulating his opinion.  A medical diagnosis is only as 
credible as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [ a diagnosis "can be no better than the facts 
alleged by the appellant."].  It is thus significant that the 
examiner's opinion does not appear to have been based on a 
thorough review of the veteran's medical history, but rather 
on information supplied by the veteran himself.

When viewed against the background of the remaining medical 
evidence of record, to include the February 2005 VA 
examination report, Dr. Shea's report does not establish that 
there was a disease or injury that was either manifested in 
or aggravated by service.  See Swann, 5 Vet. App. at 233.  
Moreover, the VA examiner in February 2005, upon review of 
the entire claims file, related that it was more likely that 
his bilateral knee disorder was general osteoarthritis of 
wear and tear and appeared of a moderate nature.  This 
opinion was definitive and based upon a complete review of 
the veteran's claims file.  It is, therefore, found to carry 
probative weight.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

The Board concludes, therefore, that the evidence does not 
support a finding of any connection between the veteran's 
current bilateral knee disorder and his service.


Back Disorder

The veteran seeks service connection for a back disorder 
which he specifically 
asserts is secondary to his bilateral knee disorder.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The veteran's service medical records are negative for any 
complaints or treatment involving the spine.

VA outpatient treatment records dated from January 2003 to 
February 2003 reveal that the veteran reported back pain with 
radiating from the hip to the great toe.  The diagnosis was 
low back pain with pain into the lower extremities.  X-rays 
dated in February 2003 revealed degenerative disc disease of 
the lumbar spine.  An MRI study also dated in February 2003 
revealed small right central disc protrusion at L3-4, broad 
diffuse disc bulge at L4-5, and small central disc protrusion 
at L5-S1.

Private outpatient treatment records from the Kentuckiana 
Pain Specialists dated from June 2004 to July 2004 show 
treatment for low back pain with left radiculopathy.  Onset 
was reported by the veteran to have been in September 2001 
with gradual increasing in symptoms. 

Private medical records dated in November 2004 from the 
Newburg Chiropractic Services show treatment for injuries 
sustained in a motor vehicle accident.  The reports state 
that the veteran was treated for reported neck, upper back, 
and low back pain.  A history of lumbar disc bulges was also 
reported.

The reports October 2003 and November 2003 statements from 
Dr. Shea show that the veteran was said to have degenerative 
disc disease of the back which was a direct result of his 
over-compensating for the knees while in service.

The records from the Social Security Administration received 
by the RO in April 2006 reveal that the veteran was awarded 
disability benefits, in part, as a result of a back 
disability.  

During the veteran's November 2004 and August 2005 hearings, 
he denied any specific lumbar injury in service, but the 
disorder had developed over time and was likely secondary to 
his bilateral knee disorder.  He described that his first 
treatment for back symptoms was in 2001.  He also reported 
involvement in a motor vehicle accident in October 2004.  

The February 2005 VA examination report shows that the 
veteran reported no injuries to his back, but alleged that 
his current back disorder was the result of general wear and 
tear of military duty.  The examiner reviewed the veteran's 
claims file and determined that he had not been seen for back 
symptoms during service and was discharged without reported 
back pain.  Dr. Shea's aforestated opinion that that back 
disorder was related to the bilateral knee disorder was also 
referenced.  The examiner concluded that the veteran's 
bilateral knee disorder was mild-to-moderate, and that the 
veteran did not exhibit any excessively abnormal gait as a 
result thereof.  He opined that the current back disorder was 
not a result of his bilateral knee disorder or otherwise 
caused by service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a back disorder.  The service medical records 
are negative for any complaints or findings of a back 
disorder, and such a disability was not diagnosed until many 
years after service.

Although Dr. Shea indicated in October 2003 and November 2003 
that the veteran's back disorder was of service origin, there 
is no indication that he reviewed the veteran's complete 
treatment records and his statement is somewhat speculative.  
On the other hand, the February 2005 VA examiner's opinion 
that there was no indication in the veteran's medical records 
that his back disorder was related to service was definitive 
and based upon a review of the file.  It is, therefore, found 
to carry more weight.  See Prejean, 13 Vet. App. at 448-9.  
In short, the probative medical evidence of record 
establishes that the veteran's current back disorder is not 
etiologically related to his active service.

Additionally, the evidence does not show that the veteran's 
current back disorder is related to a service-connected 
disability as the veteran is not currently service-connected 
for any disorder.  Accordingly, entitlement to service 
connection on a secondary basis for a back disability is not 
warranted.  See 38 C.F.R. § 3.310(a) (2006).

The evidence does not show that the veteran was diagnosed 
with arthritis of the back within one year following his 
separation from service.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Any contentions by the veteran that he has a current back 
disorder that is somehow related to his active service or to 
a service-connected disability is not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu, 2 Vet. App. at 
494 (1992).

The Board concludes, therefore, that the evidence does not 
support a finding of any connection between the veteran's 
current back disorder and his service.


Acquired Psychiatric Disorder

The veteran seeks service connection for an acquired 
psychiatric disorder which he specifically asserts is 
secondary to his bilateral knee disorder.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran's enlistment examination report is negative for 
history or findings of any type of psychiatric disorder.  A 
service medical record dated in August 1991 shows that the 
veteran was hospitalized for evaluation following problems 
with performance and a reduction in rank.  The veteran 
reported symptoms of depression, to include decreased sleep, 
decreased concentration, decreased energy, and that he was 
mentally tired.  He denied any suicidal or homicidal 
ideation, and  reported a weight loss of approximately seven 
pounds in one and one half weeks.  It was noted that during 
hospitalization he showed normal sleep and appetite with 
euthymic mood 24 hours post-admission.  He showed no signs of 
depression, psychosis, or mania.  He denied suicidal, 
homicidal, or paranoid ideations.  He denied auditory or 
visual hallucinations.  The discharge diagnoses include 
adjustment disorder with depressed mood and personality 
disorder.

VA outpatient treatment records show that the veteran was 
seen in the Mental Hygiene Clinic in April 2000 requesting 
help to stop drinking secondary to pending alcohol related 
traffic charges.  He reported a history of three such charges 
with ethanol abuse dating back to the early 1990's.  He also 
reported a history of substance abuse counseling in 1992 and 
1994, and that he had been hospitalized for stress in Long 
Beach, California, in 1991.  A June 2000 report shows that 
the veteran's primary problem was that of ethanol dependency.  
The evaluation found no signs of depression, anxiety, 
psychosis, cognitive disorder, or emotional disorder.

Statement from the veteran dated in July 2003 show that he 
reported being discharged from service due to a personality 
disorder.  He added that he had planned to stay in the 
military for 20 years, but was forced out after 12 years.  He 
indicated that the discharge resulted in a downward spiral 
which he attempted to substantiate by three convictions for 
alcohol related traffic charges.  He submitted a copy of an 
arrest record showing two arrests for operating a motor 
vehicle under the influence, and two charges of operating a 
motor vehicle with a suspended/revoked license.

VA outpatient treatment records show dated from August 2003 
to January 2005  show that the veteran reported experiencing 
depression, irritability, frustration, anxiety, and feelings 
of hopelessness and helplessness.  He also described symptoms 
were aggravated by the fact that he was unemployed.  The 
diagnosis was anxiety disorder and adjustment disorder.

A VA psychiatric examination report dated in March 2005 shows 
that the veteran's entire claims file was reviewed by the 
examiner in conjunction with conducting the examination.  The 
examiner referred to the outpatient mental health treatment 
received by the veteran during service, adding that he was 
seen only one time and diagnosed with adjustment disorder 
with depressed mood and personality disorder, not otherwise 
specified.  

The post-service treatment records were also reviewed by the 
examiner.  On examination the veteran reported anxiety 
symptoms, panic attacks, depression, and fatigue, adding that 
he had not had any significant remission from symptoms since 
they began in service.  The veteran also indicated that the 
veteran's psychiatric condition was secondary to his chronic 
pain syndrome caused by his back and knee conditions.  
Following review of the record and examination of the 
veteran, the examiner opined that that veteran's personality 
disorder, not otherwise specified, continued to be the 
primary psychiatric diagnosis. The examiner concluded that 
the personality disorder was not caused by or exacerbated by 
the veteran's active service.  The examiner also suspected 
the presence of continued substance abuse.  The examiner 
added that he did not feel there was sufficient evidence to 
suggest that the veteran's mental health symptoms reported 
had been caused by or exacerbated by his knee pain, 
concluding that it was much more likely that the personality 
disorder and possible substance abuse issues had been 
contributing to his reported mental health symptoms.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  Although 
the veteran's service medical records show that there was one 
incident of a diagnosis of adjustment disorder with depressed 
mood and personality disorder, the VA examiner in March 2005 
concluded that his personality disorder was not caused by or 
exacerbated by active service.  This opinion was definitive 
and based upon a review of the file.  It is, therefore, found 
to carry more weight.  See Prejean, 13 Vet. App. at 448-9.  
In short, the probative medical evidence of record 
establishes that the veteran's current personality disorder 
is not etiologically related to his active service.

An award of service connection is not appropriate.  
Personality disorders and mental deficiency as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303.  Service connection, 
however, is permissible for a personality disorder, but only 
in certain very limited instances where there is competent 
medical evidence indicating that a personality disorder was 
aggravated during service by "superimposed" disease or 
injury.  See Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); 
Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 
4.9, 4.127.  In this case, the evidence clearly has 
established that the veteran's personality disorder was not 
caused by or exacerbated by active service.

Additionally, the evidence does not show that the veteran has 
a current acquired psychiatric disorder that is related to a 
service-connected disability as the veteran is not currently 
service-connected for any disorder.  Accordingly, entitlement 
to service connection on a secondary basis for an acquired 
psychiatric disorder is not warranted.  See 38 C.F.R. 
§ 3.310(a).

The evidence does not show that the veteran was diagnosed 
with a psychosis within one year following his separation 
from service.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Any contentions by the veteran that he has an acquired 
psychiatric disorder that is somehow related to his active 
service or to a service-connected disability is not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu, 2 Vet. App. at 494 (1992).

The Board concludes, therefore, that the evidence does not 
support a finding of any connection between a current 
acquired psychiatric disorder and service.



Right and Left Ankles

The veteran seeks service connection for a bilateral ankle 
disorder which he specifically asserts is secondary to his 
bilateral knee disorder.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The veteran's service medical records reveal that in October 
1985, he reported right ankle pain which was diagnosed as a 
sprain. 

Subsequent to service, the April 1993 VA Gulf War examination 
report shows that, in pertinent part, the veteran reported a 
history of which included ankle sprains attributable to 
playing basketball over the years.  He indicated that he had 
not sought treatment by a physician for any joint pain 
complaints.  No chronic joint disease was found or diagnosed 
on examination.

A VA outpatient treatment record dated in November 2003 shows 
that the veteran reported bilateral ankle swelling after 
heavy weight training.  X-rays of the ankles taken in 
December 2004 were within normal limits. 

During the veteran's November 2004 and August 2005 hearings, 
the veteran reported a bilateral ankle disorder which had 
been present since his period of active service.  He also 
indicated that his symptoms were likely secondary to his 
bilateral knee disorder and his childhood Osgood Schlatter's 
disease. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a bilateral ankle disorder.  Although there is 
evidence of one incident in service wherein the veteran was 
treated for an ankle sprain in October 1985, there is no 
evidence that this resulted in a bilateral ankle disability.  
As there is no evidence of subsequent ankle treatment in 
service, it appears that this incident was acute and 
transitory.  Although the veteran reported pain and swelling 
on two occasions following service, there is no evidence of 
any current diagnosis of a bilateral ankle disability.  
Absent evidence of a current disability and medical evidence 
of a nexus between the claimed in-service disease or injury 
and a present disease or injury, service connection cannot be 
granted.  See Hickson, 12 Vet. App. at 253.

Additionally, the evidence does not show that the veteran has 
a current bilateral ankle disability that is related to a 
service-connected disability as the veteran is not currently 
service-connected for any disorder.  Accordingly, entitlement 
to service connection on a secondary basis for a bilateral 
ankle disability is not warranted.  See 38 C.F.R. § 3.310(a).

The evidence does not show that the veteran was diagnosed 
with arthritis of the ankles within one year following his 
separation from service.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Any contentions by the veteran that he has a current 
bilateral ankle disorder that is somehow related to his 
active service or to a service-connected disability is not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu, 2 Vet. App. at 494 (1992).

The Board concludes, therefore, that the evidence does not 
support a finding of any connection between any current 
bilateral ankle disorder and service.


Left Shoulder Disorder

The veteran's service medical records are negative for any 
complaints or treatment involving the left shoulder.

Subsequent to service, the April 1993 VA Gulf War examination 
report shows that the veteran reported joint pain involving 
the bilateral shoulders.  No chronic joint disease was found 
or diagnosed.

VA outpatient treatment records dated in October 2000 reveal 
that the veteran reported a two month history of left 
shoulder pain.  X-rays were unremarkable and a diagnosis of 
left shoulder pain was provided. 

A VA outpatient treatment record dated in March 2003 shows 
that the veteran reported pain between the shoulder blades. 
X-ray of the thoracic spine were within normal limits.

During the veteran's November 2004 and August 2005 hearings, 
the veteran reported that his left shoulder disorder was not 
the result of an inservice injury, but secondary to his 
bilateral knee disorder and his childhood Osgood Schlatter's 
disease.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left shoulder disorder.  There is no 
evidence of record of a left shoulder disease or injury 
during the veteran's period of active service.  There is no 
evidence of any current diagnosis of a left shoulder 
disability.  Absent evidence of an inservice disease or 
injury, a current disability, and medical evidence of a nexus 
between the claimed in-service disease or injury and a 
present disease or injury, service connection cannot be 
granted.  See Hickson, 12 Vet. App. at 253.

Additionally, the evidence does not show that the veteran has 
a current left shoulder disability that is related to a 
service-connected disability as the veteran is not currently 
service-connected for any disorder.  Accordingly, entitlement 
to service connection on a secondary basis for a left 
shoulder disability is not warranted.  See 38 C.F.R. 
§ 3.310(a).

The evidence does not show that the veteran was diagnosed 
with arthritis of the left shoulder within one year following 
his separation from service.  As such, service connection on 
a presumptive basis is not warranted.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Any contentions by the veteran that he has a current left 
shoulder disorder that is somehow related to his active 
service or to a service-connected disability is not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu, 2 Vet. App. at 494 (1992).

The Board concludes, therefore, that the evidence does not 
support a finding of any connection between any current left 
shoulder disorder and service.

TDIU

Total disability ratings for compensation may be assigned 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.16(a).  Here, the veteran does not have any service 
connected disabilities. His claim for TDIU was premised on a 
theory that the aforestated claimed disabilities precluded 
his ability to follow a substantially gainful occupation.  As 
the determination above has found that service connection is 
not warranted for any of the claimed disorders, a threshold 
legal criterion for establishing entitlement to this benefit 
sought is not met.  Accordingly, the claim for entitlement to 
a TDIU must be denied as lacking legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


ORDER

New and material evidence not having been submitted, service 
connection for a headache disorder, including as secondary to 
an undiagnosed illness, is denied.

New and material evidence not having been submitted, service 
connection for 
a disorder manifested by fatigue, including as secondary to 
an undiagnosed illness,  is denied.

New and material evidence not having been submitted, service 
connection for 
generalized "joint pain," including as secondary to an 
undiagnosed illness, is denied.

Service connection for right and left knee disorders, claimed 
as the aggravation of a preexisting disorder (Osgood 
Schlatter's disease), is denied.

Service connection for a back condition, to include as 
secondary to right and left knee disorders, is denied.

Service connection for an acquired psychiatric disorder, to 
include as secondary to right and left knee disorders, is 
denied.

Service connection for disorders of the joints of the right 
and left ankles, to include as secondary to right and left 
knee disorders, is denied.

Service connection for a left shoulder disorder, to include 
as secondary to right and left knee disorders, is denied.

Entitlement to a TDIU is denied.


REMAND

The veteran's claim of entitlement to permanent total 
disability status for non-service-connected pension benefits 
was denied by rating decision of the RO dated in August 2003.  
The veteran was provided notice of the decision by letter 
dated August 25, 2003.

In a Statement In Support Of Claim (VA Form 21-4138) received 
by the RO in September 2003, the veteran expressed 
disagreement with the August 2003 denial of non-service-
connected disability benefits.  The Board construes this as a 
timely filed notice of disagreement.  As such, he must be 
provided with a statement of the case as to this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, in a VA Form 21-4138 received by the RO in 
October 2006, the veteran indicated that he wished to be 
scheduled for a personal hearing at the RO for the issue of 
entitlement to permanent total disability status for non-
service-connected pension benefits.  On remand, the veteran 
is to be scheduled for an appropriate hearing.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a Statement of 
the Case addressing the issue of 
entitlement to permanent total disability 
status for non-service-connected pension 
benefits.  Notify him of the time limit 
within which an adequate substantive 
appeal must be filed in order to perfect 
an appeal of this issue.  Thereafter, the 
issue is to be returned to the Board only 
if an adequate and timely substantive 
appeal is filed.

2.  Scheduled the veteran to appear for a 
personal hearing before a Hearing Officer 
at the RO.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


